DETAILED ACTION
1.	This is a first action on the merits of application 17697335.
2.	Claims 1-20 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-16 of U.S. Patent No. 11352107 (107). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and fully encompassed by the above claims.
5.	Claim 1 is substantially similar in scope and fully encompassed by claim 1 of US ‘107.
5.1	Claim 2 is substantially similar in scope and fully encompassed by claim 6 of US ‘107.
6.	Claim 3 is substantially similar in scope and fully encompassed by claim 7 of US ‘107.
7.	Claim 4 is substantially similar in scope and fully encompassed by claim 8 of US ‘107.
8.	Claim 5 is substantially similar in scope and fully encompassed by claim 9 of US ‘107.
9.	Claim 6 is substantially similar in scope and fully encompassed by claim 10 of US ‘107.
10.	Claim 7 is substantially similar in scope and fully encompassed by claim 11 of US ‘107.
11.	Claim 8 is substantially similar in scope and fully encompassed by claim 12 of US ‘107.
12.	Claim 9 is substantially similar in scope and fully encompassed by claim 13 of US ‘107.
13.	Claim 10 is substantially similar in scope and fully encompassed by claim 14 of US ‘107.
14.	Claim 11 is substantially similar in scope and fully encompassed by claim 15 of US ‘107.
15.	Claim 12 is substantially similar in scope and fully encompassed by claim 16 of US ‘107.
16.	Claim 13 is substantially similar in scope and fully encompassed by claim 2 of US ‘107.
17.	Claim 14 is substantially similar in scope and fully encompassed by claim 3 of US ‘107.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim 1-3, 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covelli US 20160272287.
As per claim 1-2, 14 Covelli discloses two embodiment which are in figs. 1-6, and a second embodiment in fig. 33 wherein he discloses automatic water activation, to provide for automatic activation of the signal in case the person is incapacitated and unable to manually actuate the device. Embodiment 1 discloses a substrate 28 geometry; and a substrate perimeter; a transparent cover 16 positioned atop the substrate, the transparent cover comprising: a cover geometry that corresponds to the substrate geometry; and a cover perimeter that corresponds to the substrate perimeter; an air-tight seal [o-rings 47] that seals the substrate perimeter to the cover perimeter, the air-tight seal creating a sealed internal region; Embodiment 2 discloses a breakable vessel [ switch 392 being activated when water pours though opening 394, and an impact inertia switch 396 ] located in the sealed internal region; an illuminable dye 38 located in the breakable vessel; and an activator [LED light 65 fig. 6] located in the sealed internal region, the activator for illuminating the illuminable dye. Though applicant discloses a breakable vessel, the water intrusion breaks the circuit switch to cause activation of the light and thus illuminates the dye in the same manner as say a breakable capsule/vessel. Thus it would have
been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use above said means of signaling for a distressed user ina man overboard situation. Examiner also notes the bag is equivalent to compartment 34. See [figs 1-4 and 33], [(0118, 0164].

18. 	As per claims 13, Covelli discloses the surface for forming a reflective parabolic geometry with a focal point. See fig. 2 lens 16

19.	 As per claim 3, Covelli discloses the breakable vessel being a dye pack that is operatively coupled to the activator. See figs. 4/33 [0164].

20.	 As per claim 6-7, Covelli discloses the aforementioned limitations of claim 1, he does not disclose a combination of the activator and the illuminable dye being visible from a distance of at least six hundred meters (600m) or a distance of at least 1.5 kilometers (km). This is a matter of design choice and optimal workable ranges which is of ordinary skill in the art and applicant has not disclosed any criticality for the ranges. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use said ranges to have the dye seen by rescue workers.

21. 	As per claim 8-10, Covelli discloses the aforementioned limitations of claim 1, he does not disclose wherein the illuminable dye is specifically a chemiluminescent, bioluminescent, or oil-based types of dye. It has been held wherein there are only a finite number of types of dye that this would be obvious to use in a design choice. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use said types of dye to be seen by rescue personnel at sea for their illimitability at night.

22.	 As per claim 11-12, Covelli discloses the aforementioned limitations of claim 1, he does not disclose the activator comprises an oxidant selected from the specified group or the illuminable dye comprises an organic solvent selected from the specified group in the claims. It would have been
 obvious to one having ordinary skill in the art at the time the invention was made to use one of the said solvents or oxidants, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, which in this case all the substances in the groups are extremely accessible and abundant in quantity.

23.	 As per claim 5, Covelli discloses a pattern of activators located on the substrate. See [0130-0131]. He does not disclose explicitly the pattern being a non-naturally occurring pattern, which is a matter of design choice which is not a critical feature and of ordinary skill when there are only 2 options of naturally or non-naturally occurring patterns. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use said pattern to accomplish the desired illumination. 
Allowable Subject Matter
24.	Claims 15-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617